Citation Nr: 0908337	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-04 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to an evaluation in excess of 30 percent for 
cervical spine disability. 

3.  Entitlement to an evaluation in excess of 20 percent for 
low back disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
patellofemoral syndrome of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran had active military service from October 1974 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
New York, New York that denied service connection for high 
cholesterol and continued ratings of 20 percent for the 
service-connected lumbar and cervical spine disorders and 
continued a rating of 10 percent for the service-connected 
left knee disorder.  

In a December 2005 Decision Review Officer decision, the 
rating for the cervical spine disability was increased to 30 
percent but this did not satisfy the Veteran's appeal.

The Board also notes that the issue of entitlement to a 
higher rating for disability of the right knee was addressed 
in the Statement of the Case, but the Veteran did not include 
this issue in his substantive appeal.  The Board will limit 
its consideration accordingly.

In the substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge at the RO, and a hearing was duly 
scheduled in May 2008.  However, the Veteran withdrew his 
request for hearing in writing on the date of the scheduled 
hearing.  His request for a hearing before the Board is 
accordingly deemed to be withdrawn.

The issue of entitlement to service connection for high 
cholesterol is decided herein while the other issues on 
appeal are addressed in the remand that follows the order 
section of this decision. 



FINDINGS OF FACT

1.  The Veteran did not have high cholesterol in service and 
does not currently have high cholesterol.

2.  High cholesterol, if present, is not a disability.


CONCLUSION OF LAW

High cholesterol is not a disability resulting from a disease 
or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the 
required notice in a letter mailed in July 2003, prior to the 
initial adjudication of the claim.  Although the Veteran was 
not provided notice with respect to the disability-rating or 
effective-date element of the claim until March 2006, after 
the initial adjudication of the claim, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for this 
claimed disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim is 
no more than harmless error.

Moreover, as explained below, the pertinent facts in this 
case are not in dispute and the law is dispositive.  
Consequently, there is no additional evidence that could be 
obtained to substantiate the claim, and no further action is 
required to comply with the VCAA or the implementing 
regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran's claim, received in April 2003, requests service 
connection for "high cholesterol" although it does not 
refer to any actual physical disability associated with 
elevated cholesterol levels.

Service connection is warranted only where the evidence 
demonstrates an actual disability.  "Congress specifically 
limits entitlement to service-connected disease or injury 
where such cases have resulted in a disability ... in the 
absence of a proof of present disability there can be no 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The term "disability" as used for VA purposes refers to 
impairment of earning capacity due to disease, injury, or 
defect, rather than the disease, injury, or defect itself.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Review of the file shows the Veteran has not been identified 
with high cholesterol level.  Even if current high 
cholesterol is demonstrated, an elevated cholesterol level 
represents a laboratory finding and not a disability for 
which service connection may be granted.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).  Accordingly, this claim must be 
denied because it is without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).
  

ORDER

Entitlement to service connection for high cholesterol is 
denied.


REMAND

With respect to the Veteran's claims for higher ratings for 
disabilities of the left knee, cervical spine and lumbar 
spine, the Board notes that the Veteran was most recently 
afforded a VA examination to determine the current degree of 
severity of his service-connected spine disabilities in July 
2003.  The most recent VA examination to determine the degree 
of severity of his left knee disability was performed in 
October 2004.  In a May 2008 statement, he alleged that the 
service-connected disabilities have worsened every day.  In 
written argument submitted in January 2009, his 
representative requested that the case be remanded for the 
purpose of affording the Veteran current VA examinations.

In light of these circumstances and VA's duty to assist the 
Veteran, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:
 
1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any outstanding medical records pertaining 
to treatment or evaluation of the 
disabilities of his left knee, cervical 
spine, and low back during the period of 
these claims or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO of 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  In any event, the RO or the AMC 
should ensure that a copy of all 
pertinent VA medical records for the 
period since September 2005 is 
associated with the claims folder.

4.  Then, the Veteran should be 
afforded an examination or examinations 
by an examiner or examiners with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected disabilities of the 
cervical spine, lumbar spine and left 
knee.  The claims folder must be made 
available to and reviewed by the 
examiner(s), and any indicated studies 
should be performed.  The RO or the AMC 
should ensure that all information 
required for rating purposes is 
provided by the examiner(s).

5.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted. 

6.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, a Supplemental Statement 
of the Case should be provided to the 
Veteran and his representative and they 
should be afforded the requisite 
opportunity to respond before the case 
is returned to the Board for further 
appellate action.


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


